Order entered January 23, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00822-CR

                         WILLIAM TRAVIS HENDRIX, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-82997-2017

                                           ORDER
        Before the Court is appellant’s January 22, 2019 first motion to extend time to file his

brief. We GRANT the motion and ORDER appellant’s brief due on or before February 20,

2019.


                                                     /s/   CORY L. CARLYLE
                                                           JUSTICE